SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMarch 26, 2012 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 4Q11 and 2011 results São Paulo, March 23, 2012 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the fourth quarter 2011 (4Q11) and full year 2011 . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2010 . SBSP3: R$ 67.29/ share SBS: US$ 74.31 (ADR2 shares) Total shares: 227.836.623 Market Value: R$ 15.3 billion Closing Price: 03/23/2012 1. Financial highlights 4Q10 4Q11 Var. (R$) % Var. (R$) % (+) Gross operating revenue 2,016.8 2,261.7 244.9 12.1 7,655.3 8,305.0 649.7 8.5 (+) Construction revenue 571.0 603.6 32.6 5.7 2,130.6 2,224.6 94.0 4.4 (-) COFINS and PASEP taxes 146.3 163.5 17.2 11.8 555.5 602.2 46.7 8.4 () Net operating revenue 2,441.5 2,701.8 260.3 10.7 9,230.4 9,927.4 697.0 7.6 (-) Costs and expenses 1,146.7 1,334.0 187.3 16.3 4,477.3 5,302.1 824.8 18.4 (-) Construction costs 557.2 595.3 38.1 6.8 2,081.1 2,177.0 95.9 4.6 (+) Equity Results (1.4) 0.8 2.2 - (1.7) (3.6) (1.9) - () Earnings before financial expenses (EBIT*) 736.2 773.3 37.1 5.0 2,670.3 2,444.7 (225.6) (8.4) (+) Depreciation and amortization 119.3 196.2 76.9 64.5 552.2 768.7 216.5 39.2 () EBITDA** 855.5 969.5 114.0 13.3 3,222.5 3,213.4 (9.1) (0.3) (%) EBITDA margin 35.0 35.9 34.9 32.4 Net income 574.9 493.0 (81.9) (14.2) 1,630.4 1,223.4 (407.0) (25.0) Earnings per share (R$) 2.52 2.16 7.16 5.37 (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 2011, net operating revenue reached R$ 9.9 billion, a 7.6% growth compared to the previous year. Costs and expenses, including construction costs, in the amount of R$ 7.5 billion grew 14.0% over 2010. EBIT dropped 8.4%, from R$ 2.7 billion in 2010 to R$ 2.4 billion in 2011. EBITDA remained stable at R$ 3.2 billion between 2010 and 2011. The EBITDA margin was 32.4% in 2011 in comparison to 34.9% in the previous year. Excluding construction revenues and construction costs, the EBITDA margin was 41.1% in 2011 (44.7% in 2010). Also excluding non-recurring additional actuarial liabilities of R$ 157.5 million related to the G0 Plan, and construction revenue and construction costs, the EBITDA margin came to 43.1% in 2011. The Company’s net income was R$ 1.2 billion, a 25.0% drop compared to 2010, mainly due to the currency exchange variation over international loans and financing, in the amount of R$ 448.5 million due to the 12.6% appreciation of the U.S. dollar in 2011, compared to the 4.3% depreciation in 2010. 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 7.7 billion in 2010 to R$ 8.3 billion in 2011, an increase of R$ 649.7 million or 8.5%. The main factors that led to this variation were: the increase of 2.6% in water billed volume and of 3.6% in sewage billed volume and the tariff adjustment of 4.05% as of September 2010 and of 6.83% as of September 2011. 3. Construction revenue In 2011, construction revenue grew from R$ 2.1 billion to R$ 2.2 billion, an increase of R$ 94.0 million or 4.4%, comparing to the previous year. This variation was mainly due to higher construction costs in 2011.
